                                                                           Case 3:20-cv-07752-EMC Document 17 Filed 05/21/21 Page 1 of 2



                                                                     1   JOHN F. BAUM (SBN 148366)
                                                                         jbaum@hkemploymentlaw.com
                                                                     2   ANNA T. PHAM (SBN 318001)
                                                                         apham@hkemploymentlaw.com
                                                                     3   HIRSCHFELD KRAEMER LLP
                                                                         456 Montgomery Street, Suite 2200
                                                                     4   San Francisco, CA 94104-1255
                                                                         Telephone: (415) 835-9000
                                                                     5   Facsimile: (415) 834-0443

                                                                     6   Attorneys for Defendant
                                                                         VITAS HEALTHCARE CORPORATION OF
                                                                     7   CALIFORNIA erroneously sued and served herein as
                                                                         Vitas Innovative Hospice Care Program 91
                                                                     8
                                                                         WILLIAM H. JOHNSON JR., MD
                                                                     9   2260 Gladstone Dr. #2
                                                                         Pittsburg, CA 94565
                                                                    10   whjohnsonmd@gmail.com
                                                                         Telephone: (925) 980-1550
                                                                    11
                                                                         Pro Se Plaintiff
H IRSCHFELD K RAEMER LLP




                                                                    12
                           ATTO RNEY S AT LAW
                                                SAN FRA N CI S CO




                                                                    13                                   UNITED STATES DISTRICT COURT

                                                                    14                              NORTHERN DISTRICT OF CALIFORNIA

                                                                    15                                      SAN FRANCISCO DIVISION

                                                                    16

                                                                    17   WILLIAM H. JOHNSON, JR., M.D.,                Case No. 20-cv-07752-EMC

                                                                    18                      Plaintiff,                 [PROPOSED] ORDER FOR JOINT
                                                                                                                       STIPULATION OF DISMISSAL
                                                                    19   vs.

                                                                    20   VITAS INNOVATIVE HOSPICE CARE
                                                                         PROGRAM 91,                                   Complaint Filed: November 2, 2020
                                                                    21
                                                                                            Defendants.
                                                                    22

                                                                    23

                                                                    24          THIS COURT, having read and considered the Joint Stipulation of Dismissal with prejudice

                                                                    25   of Plaintiff DR. WILLLIAM H. JOHNSON, JR., M.D.’s (“Plaintiff”) claims against Defendant

                                                                    26   VITAS HEALTHCARE CORPORATION OF CALIFORNIA, erroneously sued and served herein

                                                                    27   as Vitas Innovative Hospice Care Program 91 (“Defendant”), pursuant to Federal Rule of Civil

                                                                    28

                                                                         [PROPOSED] ORDER FOR JOINT STIPULATION OF DISMISSAL                                4848-0108- 1322
                                                                                                                                              CASE NO. 20-CV-07752-EMC
                                                                           Case 3:20-cv-07752-EMC Document 17 Filed 05/21/21 Page 2 of 2



                                                                     1   Procedure 41(a)(1)(2) (the “Stipulation”), which was filed on May 14, 2021, hereby GRANTS the

                                                                     2   Stipulation.

                                                                     3          IT IS ORDERED that all claims brought by Plaintiff in the above-captioned action against

                                                                     4   Defendant be dismissed with prejudice, and each party shall bear its own attorneys’ fees and costs.

                                                                     5          IT IS SO ORDERED.

                                                                     6
                                                                         Dated: May 21, 2021                                 ________________________________
                                                                     7    _                                                  Hon. Edward M. Chen
                                                                                                                             United States District Court Judge
                                                                     8

                                                                     9

                                                                    10

                                                                    11
H IRSCHFELD K RAEMER LLP




                                                                    12
                           ATTO RNEY S AT LAW
                                                SAN FRA N CI S CO




                                                                    13

                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19
                                                                    20
                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28
                                                                                                                         2
                                                                         [PROPOSED] ORDER FOR JOINT STIPULATION OF DISMISSAL                     CASE NO. 20-CV-07752-EMC
